Case 18-15282-mdc          Doc 73         Filed 03/03/20 Entered 03/04/20 16:02:50                                Desc Main
                                          Document     Page 1 of 2




                         UNITED STATES BANIGIUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                      PHILADELPHIA DIVISION

   In re:
                                                                          Bankruptcy No. 18-15282-mdc
   Christopher Robinson
          Debtor                                                          Chapter     13


   NewRez LLC d/b/a Shellpoint Mortgage Servicing             as          Hearing Date: March 3, 2020
   servicer for New Residential Mortgage LLC                              Hearing Time: 10:30 am.
            Movant                                                        Location: Courtroom #2, 900 Market
   v.                                                                     Street, Suite 400
   Christopher Robinson                                                   Philadelphia, PA 19107
          Debtor/Respondent

   WILLIAM C. MILLER, Esquire
            Trustee/Respondent




                                             ORDER OF COURT

            AND NOW, this     3rd   day    of March,   2020, upon consideration               of NewRez LLC           d/b/a

  Shellpoint Mortgage Servicing       as    servicer for New Residential Mortgage LLC’s Motion for

  Relief from Automatic Stay, pursuant to       11   U.S.C.    §   362(d) and    11   U.S.C.     §   1301, any response

  thereto and that it is not necessary for an effective reorganization, it is hereby

            ORDERED, that the automatic stay provisions                of Section     362   of the Bankruptcy         Code

  are hereby terminated    with respect to NewRez LLC d/b/a Shellpoint Mortgage Servicing                                 as


  servicer for New Residential Mortgage LLC; and it is further

            ORDERED, that NewRez LLC d/b/a Shellpoint Mortgage Servicing                             as   servicer for New

  Residential Mortgage LLC, its successors and/or assignees be entitled to
                                                                   M      fWﬁx/W                              roceed with
                                                                                                              Omwvgvey
                                                                                                                                ”igw
  appropriate state court remedies against the property located at 6 Cobalt Ridge Dr E, Levittown,

  PA 19057, including, but not limited to, a sheriff‘s sale
                                                              A

                                                                       of the property,     and it is further
                                                                                                                                0’in
                                                                                                                 184 5282-mdc
                                                                                                                    20—004425
                                                                                                                        MFR
Case 18-15282-mdc          Doc 73   Filed 03/03/20 Entered 03/04/20 16:02:50             Desc Main
                                    Document     Page 2 of 2




         ORDERED that NewRez LLC d/b/a Shellpoint Mortgage Servicing        as   servicer for New

  Residential Mortgage LLC’s request to waive the 14-day stay period pursuant to Fed.R.Bankr.P.

  4001(a)(3) is granted.



                                                           BY THE COURT



                                                                             ~




                                                                                 ya.   Off—a
                                                             Ma    line D. Coleman
                                                            Chief US. Bankruptcy Judge




                                                                                        18-15282-mdc
                                                                                           20-004425
                                                                                                MFR
